Citation Nr: 1628072	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  13-28 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether the appellant may be recognized as the Veteran's surviving spouse for entitlement to Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, G.D., and J.D.



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to August 1976 and again from August 1980 to September 1985.  The appellant legally married the Veteran on January [redacted], 2012.  The Veteran died on June [redacted], 2012 and the appellant contends that she is his surviving spouse for the purposes of VA death benefits. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 administrative decision issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.  Jurisdiction over the claims file is currently held by the VA Regional Office (RO) in Denver, Colorado. 

The appellant testified before the undersigned Veterans Law Judge at a Board Videoconference hearing in April 2015.  A transcript of this hearing is of record.

This appeal is being processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The appellant contends that she is the surviving spouse of the Veteran and is entitled to receive payment of VA dependency and indemnity compensation (DIC). 
A surviving spouse may qualify for pension, compensation, or DIC if the marriage to the veteran occurred before or during the veteran's service.  38 C.F.R. § 3.54 (2015).  Under 38 C.F.R. § 3.54(c), DIC payable under 38 U.S.C.A. § 1310(a) may be paid to the surviving spouse of a veteran who died on or after January 1, 1957, if the surviving spouse was married to the veteran: (1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated; or (2) for one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.

The appellant and the Veteran were legally married on January [redacted], 2012 in the state of Colorado.  The Veteran died on June [redacted], 2012 and was married to the appellant at the time of his death.  The marriage took place more than 15 years after the termination of the Veteran's period of service in September 1985 and the Veteran and the appellant were not legally married for more than one year prior to his death. Furthermore, a child was not born of their marriage.  Therefore, the appellant does not appear to meet the criteria for an award of DIC under 38 C.F.R. § 3.54(c).

The appellant, however, contends that she and the Veteran had a valid common law marriage prior to January [redacted], 2012 and she therefore satisfies the married "for one year or more" requirement of 38 C.F.R. § 3.54(c).  

VA regulations provide that marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).  The appellant and the Veteran were legal residents of the state of Colorado. 

In jurisdictions where marriages other than by ceremony are recognized, the marriage may be established by the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as a result of the relationship. 38 C.F.R. § 3.205(a) (6).  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage, including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife and whether they were generally accepted as such in the communities in which they lived.  Id.  

Common law marriage in Colorado is established by the mutual consent or agreement of the parties to be husband and wife, followed by a mutual and open assumption of a marital relationship.  People v. Lucero, 747 P.2d 660, 663 (Colo. 1987).  Consent or agreement must be manifested by conduct that gives evidence of the mutual understanding of the parties.  Id.  The existence of common law marriage has come to depend to a very great extent upon the duration and character of the relationship between the parties.  Id. at 664.  The two factors that most clearly show an intention to be married are cohabitation and a general understanding or reputation among persons in the community which the couple lives that the parties hold themselves out as husband and wife.  Specific behavior that may be considered includes maintenance of joint banking and credit accounts; purchase and joint ownership of property; the use of the man's surname by the woman; the use of the man's surname by children born to the parties; and the filing of joint tax returns.  Id. at 665. 

During the January 2016 Board hearing, the appellant testified that she began cohabiting with the Veteran as early as April/May 2011 and that the Veteran's son even called her "mom."  In support of her claim, the appellant's friends, G.D. and J.D., confirmed the nature of the relationship between the appellant and the Veteran during the January 2016 Board hearing.  Specifically, they testified that, as early as April 2011, the appellant and the Veteran were generally known as husband and wife.  

Despite the appellant and Veteran holding themselves out to the public as married since April 2011, the appellant testified that she was still legally married to another man (E.M.G.) until at least May [redacted], 2011 when she filed for dissolution of her prior marriage.  In August 2012 correspondence, the appellant indicated that she legally divorced E.M.G. on November [redacted], 2011.  

During the January 2016 Board hearing, the appellant's representative argued that, pursuant to Colorado law, the effective date for the appellant's divorce is May [redacted], 2011, the date that she filed for divorce.  Unfortunately, a review of the claims file is negative for any documentation of the appellant's divorce from E.M.G.  As such documents are pertinent to the claim on appeal, on remand, an attempt to obtain such documents should be made.  

Furthermore, a review of the claims file includes a July 2008 marriage license between the Veteran and I.F.  During the January 2016 Board hearing, the appellant testified that I.F., the Veteran's previous wife, passed away in 2010.  Unfortunately, a review of the claims file is negative for any documentation regarding I.F.'s death.  As such documentation is pertinent to the claim on appeal, on remand, an attempt to obtain such document should be made.

Also, a review of the claims file is negative for other pertinent documents in this case.  Significantly, a December 2013 supplemental statement of the case (SSOC) refers to a May 2013 statement of the case (SOC) but no such document is of record.  Furthermore, VA's Veterans Appeals Control and Locator System (VACOLS) notes a November 2012 decision on appeal and a February 2013 notice of disagreement (NOD) but such documents are not of record.  On remand, an attempt to obtain these and any other pertinent missing documents should be made.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the appellant requesting that she identify any relevant outstanding evidence pertaining to her relationship with her prior husband, E.M.G.  In particular, request that she provide information concerning the circumstances surrounding her separation from E.M.G. 2011 as well as any divorce proceedings. 

Authorized release forms should be provided for any identified records concerning her marital status prior to January [redacted], 2012 and for records of court actions from the state of Colorado; and/or any other identified entity.

2.  Obtain any relevant outstanding evidence pertaining to the Veteran's marriage to I.F. beginning July 2008, to include I.F.'s 2010 death certificate. 

3.  Obtain any other relevant and outstanding evidence in this case, including the November 2012 administrative decision on appeal, the February 2013 NOD, and the May 2013 SOC.  

4.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.

5.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the appellant and her representative, if any, an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




